     Case 1:17-cr-00188-NONE-SKO Document 194 Filed 10/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 17-CR-00188-LJO-SKO
12                       Plaintiff,
13            v.                                        ORDER RE: STIPULATION TO
                                                        CONTINUE SENTENCING
14     BRYAN LEMONS,
15                       Defendant.
16

17

18           Upon the stipulation of the parties to continue the sentencing hearing in this case and upon

19    finding good cause, it is hereby ORDERED that the sentencing hearing in this case is continued

20    from December 11, 2020, to March 26, 2021 at 8:30 a.m.

21    IT IS SO ORDERED.
22
         Dated:    October 29, 2020
23                                                     UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       1
